Citation Nr: 0713724	
Decision Date: 05/09/07    Archive Date: 05/17/07

DOCKET NO.  05-30 986	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office 
Center in Fargo, North Dakota


THE ISSUE

Entitlement to a total disability rating for compensation 
purposes based on individual unemployability.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

David S. Ames, Associate Counsel


INTRODUCTION

The veteran served on active duty from December 1967 to 
September 1969.

This matter comes properly before the Board of Veterans' 
Appeals (Board) on appeal from a rating decision by the 
Department of Veterans Affairs (VA) Regional Office in Fargo, 
North Dakota (RO).


FINDING OF FACT

The veteran's service-connected disabilities preclude him 
from securing or following a substantially gainful 
occupation.


CONCLUSION OF LAW

The criteria for a total disability rating for compensation 
based on individual unemployability (TDIU) have been met.  38 
U.S.C.A. §§ 1155, 5103A, 5107 (West 2002); 38 C.F.R. §§ 
3.340, 3.341, 4.16 (2006).


REASONS AND BASES FOR FINDING AND CONCLUSION

In November 2000, the Veterans Claims Assistance Act of 2000 
(VCAA) was signed into law.  See 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5106, 5107, 5126 (West 2002).  VA has issued 
regulations implementing the VCAA.  38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326 (2006).  Without deciding whether the 
notice and development requirements of the VCAA have been 
satisfied in the present case, this law does not preclude the 
Board from adjudicating the issue involving the veteran's 
claim for entitlement to TDIU as the Board is taking action 
favorable to the veteran by granting entitlement to TDIU.  As 
such, this decision poses no risk of prejudice to the 
appellant.  See, e.g., Bernard v. Brown, 4 Vet. App. 384 
(1993); see also Pelegrini v. Principi, 17 Vet. App. 412 
(2004).


Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities 
(Schedule), found in 38 C.F.R. Part 4 (2006).  The Schedule 
is primarily a guide in the evaluation of disability 
resulting from all types of diseases and injuries encountered 
as a result of or incident to military service.  The ratings 
are intended to compensate, as far as can practicably be 
determined, the average impairment of earning capacity 
resulting from such diseases and injuries and their residual 
conditions in civilian occupations.  38 U.S.C.A. § 1155; 38 
C.F.R. § 4.1 (2006).  In resolving this factual issue, the 
Board may only consider the specific factors as are 
enumerated in the applicable rating criteria.  See Massey v. 
Brown, 7 Vet. App. 204, 208 (1994); Pernorio v. Derwinski, 2 
Vet. App. 625, 628 (1992).

Total disability is considered to exist when there is any 
impairment which is sufficient to render it impossible for 
the average person to follow a substantially gainful 
occupation.  38 C.F.R. § 3.340(a)(1).  A total disability 
rating for compensation purposes may be assigned on the basis 
of individual unemployability: that is, when the disabled 
person is, in the judgment of the rating agency, unable to 
secure or follow a substantially gainful occupation as a 
result of service-connected disabilities.  38 C.F.R. § 
4.16(a).  In such an instance, if there is only one 
service-connected disability, it must be rated at 60 percent 
or more; if there are two or more service-connected 
disabilities, at least one disability must be rated at 40 
percent or more, and sufficient additional disability must 
bring the combined rating to 70 percent or more.  Id.  

An October 2003 VA prostate cancer examination report stated 
that the veteran had "urinary incontinence requiring the use 
of 2-3 pads per day."  On physical examination, the veteran 
had a pad in his underwear that smelled of urine.  The 
assessment found urinary incontinence.

In a December 2003 private medical report, the veteran 
complained of a "significant increase" in the frequency of 
his urination following prostate surgery in March 2003.  The 
veteran reported getting up to urinate approximately 11 times 
per night.  The assessment was urinary frequency.

In a November 2004 RO informal conference report,

[t]he veteran indicated he currently 
changes his pads six times per day.  The 
veteran testified to the fact he places a 
pad in the morning around 5:30.  He uses 
the restroom at times throughout the 
morning and has to change his pad at 
10:00.  He changes his pad again at noon 
and [at] his afternoon break around 3:00.  
He noted he changes his pad when he gets 
home and just prior to going to bed at 
night.  He indicated that he is required 
to lift heavy objects at work and he has 
incontinence during lifting.

A January 2005 statement from the veteran's employer stated 
that the veteran

was [laid] off on [October] 4, 2004 as a 
result of not being able to come to work 
as a result of health and personal 
reasons. . . . Based on his continuing 
attendance problems, [the veteran's] 
position was filled by another employee 
and [the veteran's] position was 
terminated at [his place of employment.]

A VA examiner in May 2005, concluded that although the 
veteran "may have some difficulties with labor intensive 
employment requiring heavy lifting or any other exertional 
activity that would require increased intraabdominal (sic) 
pressure."  The physician's assistant otherwise found that 
the veteran's service-connected disorders "should have a 
significant impact on sedentary employment."  

A December 2005 letter from a VA physician stated that the 
veteran was "disabled for life because of complications 
[with] surgery for prostate cancer.  He now is incontinent 
[with] urine [and] unable to work any more."

In the transcript of a February 2007 videoconference hearing 
before the Board, the veteran stated that his urinary 
incontinence required him to use the restroom very frequently 
throughout the day.  He stated that the strain of lifting 
objects would cause him to "leak" and that his position as 
a welder required him to lift objects frequently throughout 
the workday.  The veteran stated he was laid off from his job 
due to the frequency of his visits to the restroom.  He 
stated that he had been a welder since 1969 and was "not 
really trained for another job."

Service connection is currently in effect for adenocarcinoma 
of the prostate, status post radical retropubic 
prostatectomy, rated as 60 percent disabling, a depressive 
disorder, not otherwise specified, associated with 
adenocarcinoma of the prostate, status post radical 
retropubic prostatectomy, rated as 10 percent disabling, and 
impotence associated with adenocarcinoma of the prostate, 
status post radical retropubic prostatectomy, rated as 
noncompensable.  The combined evaluation for these 
disabilities is 60 percent.  The Board notes that for the 
purposes of determining whether one 60 percent disability 
exists, disabilities resulting from common etiology or a 
single accident will be combined as one disability.  38 
C.F.R. § 4.16(a).  Here, the veteran's depressive disorder 
and impotence are both associated with his adenocarcinoma of 
the prostate, and thus result from a common etiology.  
Accordingly, their ratings are combined as one disability, 
resulting in a single disability with a rating of 60 percent.  
Accordingly, the veteran meets the percentage criteria of 38 
C.F.R. § 4.16(a).

The evidence of record shows that the veteran is unable to 
secure or follow a substantially gainful occupation due to 
his service-connected adenocarcinoma of the prostate.  The 
medical evidence of record shows that the veteran has urinary 
incontinence as the result of surgery for this disability.  
The veteran has reported that this urinary incontinence 
resulted in the loss of his job as a welder.  This is 
confirmed by the January 2005 statement from the veteran's 
employer that stated that the veteran was laid off for 
"health and personal reasons" and "continuing attendance 
problems."  The evidence of record demonstrates that the 
veteran's urinary incontinence is exacerbated by lifting 
objects, lifting objects is a basic requirement of employment 
as a welder, and the veteran's training and career limits him 
to welding as a profession.  Furthermore, the December 2005 
letter from a VA physician stated that the veteran was 
disabled for life and unable to work due to his urinary 
incontinence.

Accordingly, applying the doctrine of reasonable doubt, the 
Board finds that preponderance of the evidence shows that the 
veteran's service-connected disabilities preclude him from 
securing or following substantially gainful employment.  As 
such, a total disability rating for compensation purposes 
based on individual unemployability is warranted.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).


ORDER

A total disability rating for compensation purposes based on 
individual unemployability is granted.



____________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


